DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 06/30/2022.
Claims 2, 11, 12 and 22 have been amended, claims 1, 4, 5 and 15-21 were previously canceled.  Currently, claims 2, 3, 6-14 and 22-28 are pending.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 06/30/2022 have been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is enclosed with this Office action.

Remarks

Amendment to the Specification filed 06/30/2022 is effective to overcome the objection to the Specification presented in the previous Office action.  Therefore, the previous objection to the Specification has been withdrawn.

Amendments to claims are effective to overcome the 112(b) rejection and the 101 rejection presented in the previous Office action.  Therefore, the previous 112(b) rejection and the previous 101 rejection have been withdrawn.

Applicant’s arguments with respect to claim 2 (see Remarks filed 06/30/2022, pages 9-10) have been considered but are moot in view of new ground of rejection in view of Cok (U.S. Publication No. 2013/0019073, Publication date 01/17/2013).

Claim Objections

Claims 2 and 22 are objected to because of the following informalities:  

Regarding claim 2, the phrase “stored as at” in line 13 should be “stored at”.

Regarding claim 22, the phrase “stored as at” in line 15 should be “stored at”.
 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 3, 6-10, 12-14 and 22-28 (effective filing date 02/14/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Publication No. 2016/0191434, Publication date 06/30/2016), and further in view of Cok (U.S. Publication No. 2013/0019073, Publication date 01/17/2013).

As to claim 2, Rice teaches:
“A computer-implemented method for performing a targeted search on backup data” (see Rice, Abstract, [0056] and [0073]):
“receiving a request to back up copies of primary data, wherein the primary data comprising a plurality of images wherein each image comprises metadata comprising at least one of date, time, location, size, creator, and file type, stored on one or more primary storage devices associated with a client computing device and wherein the client computing device is associated with a requesting user” (see Rice, [0048] for uploading content (e.g., images) from a user system to the backend server system, wherein the message/request for uploading the content (e.g., images) as disclosed can be interpreted as a request to back up as recited; also see [0020] for assigning a unique catalog identifier (“UCI”) to each captured image, wherein a UCI can include an event code, username, album code, location code or time code); 
“storing the plurality of images associated with the requesting user as secondary copies of the plurality of image” (see Rice, [0048] for uploading and storing content (e.g., images) from users in an online database or photo store wherein images stored in the online database or photo store as disclosed can be interpreted as a secondary copy of images as recited; also see [0053]); 
“receiving , from the client computing device, a search query to search the secondary copies of the plurality of images” (see Rice, [0056] sending a text to a system cell number to obtain images; also see [0077] for receiving a prompt from a user, e.g., texting of a test image or texting a unique catalog identifier, etc., wherein receiving a prompt from a user to initiate a search for images as disclosed can be interpreted as receiving a search request as recited; also see [0073]);
“identifying, based on the search query, a target user profile, wherein the target user profile is one of: requesting user’s profile and a user profile other than the requesting user’s profile” (Rice, [0073] for identifying/employing profile photos associated with a user account; also see [0077] for receiving requested information texted from a user including a unique catalog identifier entered into a user account, wherein a user account as disclosed (see [0051]) is a user profile as recited; also see [0019] and [0077] wherein users are allowed to search for images which contain the faces of people indicated as “of interest” (e.g., themselves, family, friends, etc.));
“obtaining a target profile photograph associated with the target user profile, wherein the target profile photograph comprising one or more facial features” (see Rice, [0073] for obtaining/employing profile photos (e.g., test images) associated with a user account; also see [0078]-[0079] for the test image (i.e., profile photograph) of the user including a face and expression(s) of the face, wherein a face inherently includes a set of facial features (e.g., eyes, nose, mouth, lips, etc.));
“using facial recognition, identifying at least one image among the secondary copies that matches the one or more facial features from the target profile photograph” (see Rice, [0073] for performing facial recognition to search a database of images for positive matches against the test image (i.e., the target profile photograph); also see [0083]); and 
“transmitting the at least one identified image to the client computing device in response to the search query” (see Rice, [0056]-[0057] for delivering selected images to users based on a user request (e.g., sending a text to a system cell number for purchasing or procuring images)).
However, Rice does not explicitly teach a feature of storing secondary copies of images in a format different from the format of original images as equivalently recited as follows:
“wherein the secondary copies of the plurality of images are stored in a backup format,
wherein the backup format is different from format that the plurality of images are stored at the client computing device as primary data”.
On the other hand, Cok explicitly teaches a feature of storing secondary copies of images in a format different from the format of original images (see Cok, [0044] and [0043] for storing a backup copy of a digital image (i.e., secondary copy) in a different format than the working copy of the digital image (i.e., original image)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cok's teaching to Rice’s system by implementing a feature of storing the uploaded/backup copies of images with a different format from the original images.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Cok (see [0044]), to provide Rice’s system with an effective way to reduce storage cost for storing secondary/backup copies of images in the system. In addition, backup format or compressed format are well-known and well-used in the art for storing data efficiently to reduce storage resources.

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“detecting a region in the target profile photograph that corresponds to a face” (see Rice, [0078] for use of a current test image (i.e., profile photograph) of the user to perform face, object and pattern recognition); and
“extracting one or more facial features from the detected region in the target profile photograph” (see Rice, [0073] for performing facial recognition, wherein facial recognition inherently includes extracting and comparing facial features for matching between images).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“wherein at least one word in the search query is categorized based at least on one of: its definition, part of speech, and location in the search query” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code, location code or time code, etc., which should be identified based on its definition).

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 6 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“determining whether the at least one word in the search query is one of: an event, a person’s name, and a data type” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code that should be used to identify an event).

As to claim 8, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“prior to using facial recognition, determining whether the search query is limited to searching only images comprising photographs and video” (see Rice, [0043] and [0077] for performing of face recognition on captured image based on receiving a prompt (i.e., request) from a user; also see [0090] and [0074] for searching for videos and/or still images based on user request).

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“performing natural language processing (NLP) on the search query” (see Rice, [0056] for receiving user request (i.e., a text sent to a system cell number), wherein any process on the text to identify user intent (e.g., purchasing or procuring images) can be interpreted as natural language processing as recited).

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“wherein the plurality of images comprise at least one video” (see Rice, [0043] and [0074] wherein captured images include captured video and still images/photos).

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“wherein each video in the secondary copy of the plurality of image is associated with at least one image frame” (see Rice, [0084] wherein video content includes successive frames); and wherein the method further comprising:
“identifying at least one video from the secondary copy of the plurality of images by matching one or more facial features with the at least one image frame associated with the at least one video from the secondary copy of the plurality of images” (see Rice, [0043] and [0084] for performing facial recognition on video content (e.g., image frames)); and
“transmitting the at least one identified video to the client computing device in response to the query” (see Rice, [0043] and [0083]-[0084] for delivering images including photos and videos). 

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“wherein the search query is categorized into at least one of: event indicator, source indicator, user indicator and data type indicator” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code (i.e., event indicator), username (i.e., user indicator), album code (i.e. source indicator), etc.).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“determining for each respective image from the plurality of images in the primary data, a respective location and a respective time” (see Rice, [0020] wherein each captured image can associate with a location code and a time code; also see [0066])),
“wherein the respective location comprises one of: global positioning system (GPS) coordinates, location value, and geographic location” (see Rice, [0022] for location information including GPS location or physical address; also see [0066]-[0067] for geographic location signature or geographic location); and 
“the respective time comprises a time at which each respective image was taken” (see Rice, [0066] for a time stamp (e.g., date time) when an image was captured).

As to claim 22, Rice teaches:
“A system for performing a targeted search on backup data” (see Rice, Abstract, [0056] and [0073]), the system comprising one or more hardware processors (see Rice, [0020]), and the system configured to:
“receive a request to back up copies of primary data, wherein the primary data comprising a plurality of images wherein each image comprises metadata comprising at least one of: date, time, location, size, creator, and file type, stored on one or more primary storage devices associated with a client computing device, and wherein the client computing device is associated with a requesting user” (see Rice, [0048] for uploading content (e.g., images) from a user system to the backend server system, wherein the message/request for uploading the content (e.g., images) as disclosed can be interpreted as a request to back up as recited; also see [0020] for assigning a unique catalog identifier (“UCI”) to each captured image, wherein a UCI can include an event code, username, album code, location code or time code); 
“wherein the client computing device is associated with a requesting user” (see Rice, [0048] wherein each user device associated with each user is a client computing device as recited);
“store the plurality of images associated with the requesting user as secondary copies of the plurality of image” (see Rice, [0048] for uploading and storing content (e.g., images) from users in an online database or photo store wherein images stored in the online database or photo store as disclosed can be interpreted as a secondary copy of images as recited; also see [0053]); 
“receive , from the client computing device, a search query to search the secondary copies of the plurality of images” (see Rice, [0056] sending a text to a system cell number to obtain images; also see [0077] for receiving a prompt from a user, e.g., texting of a test image or texting a unique catalog identifier, etc., wherein receiving a prompt from a user to initiate a search for images as disclosed can be interpreted as receiving a search request as recited; also see [0073]);
“in response to the search query, identify a target user profile from a plurality of user profile” (Rice, [0073] for identifying/employing profile photos associated with a user account; also see [0077] for receiving requested information texted from a user including a unique catalog identifier entered into a user account, wherein a user account as disclosed (see [0051]) is a user profile as recited),
“wherein each profile within the plurality of user profiles comprises metadata associated with each profile and at least one photograph comprising one or more facial features” (see Rice, [0055] and [0059] wherein each user profile is tagged with metadata (e.g., username, date, time, location, etc.) and user photograph(s)), 
“wherein the identified target user profile comprises a first target profile photograph comprising one or more facial features” (see Rice, [0055] and [0059] wherein each user profile is tagged with metadata (e.g., username, date, time, location, etc.) and user photograph(s)), 
“wherein the target user profile is one of: the requesting user’s profile and a user profile other than the requesting user’s profile” (see Rice, [0019] and [0059] wherein a user profile can be a user profile of any user in the system);
“obtain a target profile photograph associated with the target user profile, wherein the target profile photograph comprising one or more facial features” (see Rice, [0073] for obtaining/employing profile photos (e.g., test images) associated with a user account; also see [0078]-[0079] for the test image (i.e., profile photograph) of the user including a face and expression(s) of the face, wherein a face inherently includes a set of facial features (e.g., eyes, nose, mouth, lips, etc.));
“using facial recognition, identify at least one image among the secondary copies of the plurality of images that matches the one or more facial features from the first target profile photograph” (see Rice, [0073] for performing facial recognition to search a database of images for positive matches against the test image (i.e., the target profile photograph); also see [0083]); and 
“transmit a copy of the at least one identified image to the client computing device” (see Rice, [0056]-[0057] for delivering selected images to users based on a user request (e.g., sending a text to a system cell number for purchasing or procuring images)).
However, Rice does not explicitly teach a feature of storing secondary copies of images in a format different from the format of original images as equivalently recited as follows:
“wherein the secondary copies of the plurality of images are stored in a backup format,
wherein the backup format is different from format that the plurality of images are stored at the client computing device as primary data”.
On the other hand, Cok explicitly teaches a feature of storing secondary copies of images in a format different from the format of original images (see Cok, [0044] and [0043] for storing a backup copy of a digital image (i.e., secondary copy) in a different format than the working copy of the digital image (i.e., original image)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cok's teaching to Rice’s system by implementing a feature of storing the uploaded/backup copies of images with a different format from the original images.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Cok (see [0044]), to provide Rice’s system with an effective way to reduce storage cost for storing secondary/backup copies of images in the system. In addition, backup format or compressed format are well-known and well-used in the art for storing data efficiently to reduce storage resources.

As to claim 23, this claim is rejected based on the same arguments as above to reject claim 22 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“wherein at least one word in the search query is categorized based at least on one of: its definition, part of speech, and location in the search query” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code, location code or time code, etc., which should be identified based on its definition).

As to claim 24, this claim is rejected based on the same arguments as above to reject claim 23 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“determining whether the at least one word in the search query is one of: an event, a person’s name, and a data type” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code that should be used to identify an event).

As to claim 25, this claim is rejected based on the same arguments as above to reject claim 22 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“prior to using facial recognition, determining whether the search query is limited to searching only images comprising photographs and video” (see Rice, [0043] and [0077] for performing of face recognition on captured image based on receiving a prompt (i.e., request) from a user; also see [0090] and [0074] for searching for videos and/or still images based on user request).

As to claim 26, this claim is rejected based on the same arguments as above to reject claim 22 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“performing natural language processing (NLP) on the search query” (see Rice, [0056] for receiving user request (i.e., a text sent to a system cell number), wherein any process on the text to identify user intent (e.g., purchasing or procuring images) can be interpreted as natural language processing as recited).

As to claim 27, this claim is rejected based on the same arguments as above to reject claim 22 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“wherein the search query is categorized into at least one of: event indicator, source indicator, user indicator and data type indicator” (see Rice, [0056] and [0077] for receiving a request from a user including textual data (e.g., unique catalog identifier (UCI) or a quick response code); also see [0020] wherein a UCI can include an event code (i.e., event indicator), username (i.e., user indicator), album code (i.e. source indicator), etc.).

As to claim 28, this claim is rejected based on the same arguments as above to reject claim 22 and is similarly rejected including the following:
Rice as modified by Cok teaches:
“determining for each respective image from the plurality of images in the primary data, a respective location and a respective time” (see Rice, [0020] wherein each captured image can associate with a location code and a time code; also see [0066])),
“wherein the respective location comprises one of: global positioning system (GPS) coordinates, location value, and geographic location” (see Rice, [0022] for location information including GPS location or physical address; also see [0066]-[0067] for geographic location signature or geographic location); and 
“the respective time comprises a time at which each respective image was taken” (see Rice, [0066] for a time stamp (e.g., date time) when an image was captured).

Claim 11 (effective filing date 02/14/2018) is rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Publication No. 2016/0191434, Publication date 06/30/2016), in view of Cok (U.S. Publication No. 2013/0019073, Publication date 01/17/2013) as applied to claim 10 above, and further in view of Chechik et al. (U.S. Publication No. 2011/0047163, Publication date 02/24/2011).

As to claim 11, Rice as modified by Cok teaches all limitations as recited in claim 10 including requesting and obtaining captured images including video (see Rice, [0043] and [0056]).
However, Rice as modified by Cok does not explicitly teach a feature of identifying thumbnail image(s) responsive to a search query to represent a video as recited as follows:
“wherein each video  in the video copy of the plurality of image is associated with a respective thumbnail image; and the method further comprises:
identifying at least one thumbnail image associated with a video responsive to the search query; and 
transmitting the video responsive to the search query to the client computing device”.
On the other hand, Chechik et al. teaches a feature of identifying thumbnail image(s) responsive to a search query to represent a video (see Chechik et al., [0065]) as recited as follows:
“wherein each video  in the video copy of the plurality of image is associated with a respective thumbnail image” (see Chechik et al., [0059] for selecting a thumbnail representative of a video); and the method further comprises:
“identifying at least one thumbnail image associated with a video responsive to the search query” (see Chechik et al., [0060] and [0065] for selecting thumbnail images that are most relevant to the search query); and 
“transmitting the video responsive to the search query to the client computing device” (see Chechik et al., [0058] for presenting one or more representative thumbnails together with the link to the video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chechik et al.'s teaching to Rice’s system (as modified by Cok) by implementing a feature of identifying/selecting thumbnail images responsive to the search query for representing the video.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Chechik et al., [0061], to provide an effective way to identify the relevant of the video portion to the search query.  In addition, both of the references (Rice and Chechik et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching images/videos based on image features.  This close relation between both of the references highly suggests an expectation of success when combined.
 
















Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Phuong Thao Cao/Primary Examiner, Art Unit 2164